DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20030056782 A1) in view of Elkington (GB 745742 A).
Regarding claim 1, Liang discloses a portable heater shield assembly being configured to be mounted over a portable heater to direct heat laterally from the portable heater toward a user, said assembly comprising: 
a plurality of panels (12), each of said panels widening along a longitudinal axis such that each of said panels has a trapezoidal shape (Fig. 4), said plurality of panels removably engaging each other such that said plurality of panels forms a disk having each of said panels defining a respective sector of the disk (Fig. 4), each of said panels being comprised of a heat resistant material (no specific material is disclosed but all materials are heat-resistant to some degree; the Examiner is also taking official notice that it is well-known and common knowledge 
wherein said disk is configured to direct heat laterally away from the heat source for warming users sitting around the heat source
Liang fails to disclose:
a plurality of brackets, each of said brackets being removably coupled to a heat source having said brackets being vertically oriented, said disk defined by said plurality of panels being positionable on top of said brackets when said brackets are removably coupled to the heat source having said disk being spaced upwardly from the heat source; and 
a fastener being extendable through said disk defined by said panels and engaging said brackets for retaining said disk on said brackets.
Elkington teaches or suggests a heat shield for a heater, comprising:
a plurality of brackets (6, 7), each of said brackets being removably coupled (Fig. 1 show screws attaching the brackets to the base 1, which suggests that the brackets are removably attached to the base) to a heat source (1-3) having said brackets being vertically oriented, said disk being positionable on top of said brackets when said brackets are removably coupled to the heat source having said disk being spaced upwardly from the heat source; and 
a fastener (Figs. 1,2 show screws fastening the deflectors 4, 5 to their respective brackets 6, 7) being extendable through said disk and engaging said brackets for retaining said disk on said brackets.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Liang to comprise: a plurality of brackets, each of said brackets being removably coupled to a heat source having said brackets being vertically oriented, said disk defined by said plurality of panels being positionable on top of said brackets when said brackets are removably coupled to the heat source having said disk being spaced upwardly from the heat source; and a fastener being extendable through said disk defined by said panels and engaging 
Regarding claim 2. Liang discloses wherein each of said panels has a top surface (Fig. 3), a bottom surface (opposite the top surface), a front edge (124, Fig. 3), a first lateral edge (edge adjacent rib 125 between the portion 124 and the inner radial lip containing screws 121, see Fig. 3), a second lateral edge (opposing edge of the first lateral edge) and a back edge (edge at R1, see Fig. 4), each of said first lateral edge and said second lateral edge angling outwardly between said back edge and said front edge such that said front edge has a length being greater than the length of said back edge (Fig. 4), said front edge being rounded between said first lateral edge and said second lateral edge (Fig. 4).  
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20030056782 A1) in view of Elkington (GB 745742 A), as applied to claim 1, and further in view of Libert (EP 0315548A1).
Regarding claims 3, 4, Liang fails to disclose 
wherein each of said panels has a first roll extending along an entire length of said first lateral edge such that said first lateral edge is spaced upwardly from said top surface to define a first space between said first lateral edge and said top surface; and 
wherein each of said panels has a second roll extending along an entire length of said second lateral edge such that said second lateral edge is spaced downwardly from said bottom surface to define a second space between said second lateral edge and said bottom surface.  

However, Libert teaches an interlocking panel assembly comprising: 
a plurality of panels (1, Fig. 1), wherein each of said panels has a first roll (5) extending along an entire length of said first lateral edge such that said first lateral edge is spaced upwardly from said top surface to define a first space between said first lateral edge and said top surface (Fig. 1); and
wherein each of said panels has a second roll (4, Fig. 1) extending along an entire length of said second lateral edge such that said second lateral edge is spaced downwardly from said bottom surface to define a second space between said second lateral edge and said bottom surface
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Liang wherein each of said panels has a first roll extending along an entire length of said first lateral edge such that said first lateral edge is spaced upwardly from said top surface to define a first space between said first lateral edge and said top surface; and 
wherein each of said panels has a second roll extending along an entire length of said second lateral edge such that said second lateral edge is spaced downwardly from said bottom surface to define a second space between said second lateral edge and said bottom surface.  The motivation to combine is so that the edges between adjacent panels are sealed to prevent water from leaking through.  Liang discloses first and second lateral edges that are not sealed.  Water can seep between the adjacent panels, especially if the screws are not tightened.  If water seeps through then the water may disrupt the gas burner and may rust, corrode, or otherwise damage it. 
Regarding claim 5, modified Liang discloses wherein said first space on each of said panels insertably receiving said second lateral edge of an adjacent one of said panels when said panels are assembled to define said disk, said second space in each of said panels insertably receiving said first lateral edge of an adjacent one of said panels when said panels are assembled to define said disk (Libert teaches the first and second spaces and receiving a lateral edge of an adjacent panel; Liang discloses the disk shape).  

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762